Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 09 November 2020, has been entered and the Remarks therein, filed 09 February 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., necessitated by Applicants’ amendment received 09 February 2021, specifically, amended claims 1 and 47. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1-3, 5, 6, 9, 14-17, 20-23, 47 and 79 are pending.
	Claims 1-3, 5, 6, 9, 14-17, 20-23, 47 and 79 are rejected.
	Claim 47 is objected to.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C.
§119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2014/015112, 02/06/2014, which claims benefit of 61/762,008, 02/07/2013.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 47 is objected to because of the following informalities:
Claim 47 recites: “…, wherein the superoxide dismutase and the catalase are encapsulated in one or more nanoparticles that localize at the medical intervention and…”, which will be assumed to read: “…, wherein the superoxide dismutase and the catalase are encapsulated in one or more nanoparticles that localize at the site of the medical intervention and…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 14-16, 20, 21 and 47 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., in the Non-Final Office Action mailed 09 November 2020, is withdrawn in view of Applicants' amendment received 09 February 2021.
The rejection of Claims 2, 3, 5, 6, 8, 9, 17, 23, 78 and 79 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al.,, and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, and further in view of Muzykantov et al., in the Non-Final Office Action mailed 09 November 2020, is withdrawn in view of Applicants' amendment received 09 February 2021.
The rejection of Claim 22 under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al.,, and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, and further in view of Kim et al., in the Non-Final Office Action mailed 09 November 2020, is withdrawn in view of Applicants' amendment received 09 February 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 14-16, 20, 21 and 47 are rejected under 35 U.S.C. §103 as being unpatentable over Jia et al. ((2012; published online 11 October 2011) Spinal Cord 50: 264-274) in view of Labhasetwar et al. (U.S. Patent Application Publication No. 2006/0067925 A1), Wang et al. ((2008) Biomater. 29: 4546-4553), and Ahn et al. ((2004) Spine 29(16): E326-E332).
[All references cited in the Non-Final Office Action mailed 09 November 2020.]

Jia et al. addresses some of the limitations of 1 and 47, provides motivation for 
Regarding claims 1, 21 and 47, Jia et al. teaches that the pathophysiology of spinal cord injury (SCI) is characterized by an initial primary injury followed by a secondary phase of injury in which oxidative stress is a critical component. Primary injury results immediately from the initial trauma, which includes contusion, damage to blood vessels, and axonal shearing. Secondary injury occurs not only at the site of the primary injury, but also results in spreading of a lesion to adjacent, otherwise uninjured tissue. Extensive studies over the last two decades have suggested that increased formation of reactive oxygen species (ROS) and the consequent oxidative stress are important events associated with SCI. Oxidative stress is considered a hallmark of the secondary phase of injury of SCI. Thus, alleviating oxidative stress may be an effective way of therapeutic intervention of SCI with regard to spinal cord primary and secondary injury (pg. 264, column 1, para 2 thru column 2, and para. 1 [Claim 21]).
Excessive generation of free radicals under pathophysiological conditions such as SCI can greatly enhance the production of ROS (pg. 265, column 1, para. 2). Antioxidant enzymes are used to control ROS and include superoxide dismutase (SOD) and catalase, among others (pg. 265, column 2, para. 1 and Fig. 2). Figure 2 shows the production of ROS during SCI and their detoxification by the antioxidants SOD and catalase (pg. 265, column 2, Fig. 2). Mammalian tissues contain three forms of SOD, one of which is Cu,ZnSOD. The presence of SOD helps to dismutate superoxide Cu,ZnSOD gene show resistance to SCI, indicating that Cu,ZnSOD has an important role in protecting spinal neuron death (pg. 265, column 2, para. 2 [Claim 1] [A method of treating a spinal cord injury, SCI is caused by mechanical force impact causing hemorrhage] [Claim 47] [A method of protecting a spinal cord]).
In summary, Jia et al. teaches that SCI results in the production of ROS, and that ROS can be detoxified or removed by the action of SOD and catalase, which are antioxidant enzymes. Jia et al. also teaches that the overexpression of the Cu,ZnSOD gene results in resistance to SCI in mice (i.e., protects the spinal cord). Jia et al. suggests that administration of SOD and catalase can be used to treat SCI, including an initial primary injury that causes hemorrhage involving a contusion (i.e., an injury resulting from mechanical force), and including secondary injury).

Jia et al. does not show: 1) superoxide dismutase (SOD) and catalase are encapsulated in one or more nanoparticles [Claims 1 and 47]; 2) administering intravenously an effective amount of superoxide dismutase (SOD) and catalase [Claims 1 and 47]; 3) the nanoparticles comprise poly (D,L-lactide co-glycolide) (PLGA) and polyvinyl alcohol [Claims 1 and 47]; 4) the nanoparticles localize at the spinal cord injury or at the medical intervention [Claims 1 and 47]; 5) the claim limitations relating to nanoparticles, as recited in claims 14-16 and 20 [Claims 14, 15, 16 and 20]; and 6) a medical intervention is a surgical procedure to treat one or more of herniated discs, a spinal fusion, a spinal stenosis, or a combination thereof [Claim 47].

Labhasetwar et al. shows using PLGA/PVA nanoparticles to encapsulate the superoxide dismutase (SOD) and catalase, shown by Jia et al., by way of addressing the limitations of claims 1 and 47, and addresses the limitations of claims 14, 15, 16 and 20.  
It is noted that Applicant submitted an Affidavit which shows experimentally that nanoparticles consisting of PLGA and PVA can be used to encapsulate SOD and catalase in order to treat spinal cord injury (Rule 132 Declaration filed 13 July 2020, pp. 1-6).

Regarding claims 1 and 47, Labhasetwar et al. shows a method for inhibiting reperfusion injury in the brain involving administering an effective amount of an antioxidant, wherein said antioxidant is formulated in a nanoparticle. The nanoparticle is composed of a biodegradable polymer such as poly(lactide-co-glycolide) (pg. 1, para. [0005]). A nanoparticle of the described invention can further contain a polymer that affects the charge or lipophilicity or hydrophilicity of the particle. Any biocompatible hydrophilic polymer can be used for this purpose, including but not limited to, poly(vinyl alcohol) (pg. 3, para. [0020] [the nanoparticles comprise poly (D,L-lactide co-glycolide (PLGA) and polyvinyl alcohol (PVA)]).
Nanoparticles were formulated by dissolving PLGA in chloroform with dimethyl tartrate (DMT). The resulting primary emulsion was further emulsified into PVA solution (pg. 5, para. [0036] thru [0037] [the nanoparticles comprise poly (D,L-lactide co-glycolide) (PGLA) and polyvinyl alcohol (PVA)]).

An antioxidant containing particle formulation can exert its effect via any route of administration, including an intravenous route (pg. 3, para. [0018]).
Further regarding claim 47, PLGA nanoparticles were formulated (pg. 5, para. [0036]). Antioxidants which can be formulated in a nanoparticle of the present invention include antioxidant enzymes. Antioxidants inhibit oxidation or suppress reactions promoted by reactive oxygen species (ROS). Suitable antioxidant enzymes include catalase and superoxide dismutase (SOD) (pg. 2, para. [0013]). Figure 1 shows protein release from nanoparticles comprising PGLA, PVA and DMT (pg. 6, para. [0043] and Fig. 1). Figure 1 shows that protein was immediately released upon administration (Fig. 1 [nanoparticles release the SOD and catalase upon administration]).
	Regarding claims 14 and 15, two formulations of SOD-containing nanoparticles were prepared; low dose SOD using 6mg SOD and high dose SOD using 12mg SOD. SOD loading into the nanoparticles was 4.5% (weight/weight) or 215 units SOD per milligram nanoparticles (pg. 6, para. [0045] thru [0046] [4.5% = 0.045 x 1mg = 0.045mg = 45µg]).
Regarding claim 16, typically, there is an initial release followed by a very slow release thereafter. A plasticizer facilitates sustained release of the encapsulated active agent (pg. 4, para. [0025]).

In summary, Labhasetwar et al. shows that SOD and catalase nanoparticles can be administered intravenously to a subject, and that SOD and catalase can be encapsulated in a polymer comprising PLGA and PVA, in a double emulsion process. Labhasetwar et al. does not teach that the PLGA/PVA nanoparticles can be used in a method of treating a spinal cord injury.
In addition, compare the nanoparticle double emulsion preparation method, as shown by Labhasetwar et al., to Applicant’s “double emulsion” technique for preparing nanoparticles comprising PLGA, PVA, and DMT (originally-filed specification, pg. 17, para. [0067] thru [0073]).

Wang et al. addresses some of the limitations of claims 1 and 47, and provides motivation for administering the PLGA/PVA nanoparticles, as shown by Labhasetwar et al., to encapsulate SOD and catalase, in order to treat contusive spinal cord injury (SCI), as shown by Jia et al., by way of addressing the limitations of claims 1 and 47.
Wang et al. shows synthesis of PLGA nanoparticles by a double emulsion solvent evaporation method containing the protein BSA (bovine serum albumin) or GDNF (glial derived neurotrophic factor). The first emulsion containing PLGA and either protein was transferred to a volume of polyvinyl alcohol (PVA) (pg. 4547, column 1, para. 2.1, Materials and methods [nexus to Labhasetwar et al.] [PLGA/PVA nanoparticles prepared by a double emulsion method]). The spinal cord of rats was exposed at the level of T9/10, and a 10 gauge rod was dropped onto the 
(Compare to Applicant’s induction of spinal cord injury in an animal model (originally-filed specification, pg. 20, para. [0087] thru pg. 21, cont. para. [0087])).
	Regarding claims 1 and 47, fluorescence-labeled BSA loaded into PLGA nanoparticles (PLGA-FBSA) were administered intraspinally after spinal cord injury (SCI) in rats. Preservation of the PLGA-FBSA was observed in the injured spinal cord, and PLGA-FBSA nanoparticles were well absorbed by neurons and glia, indicating that PLGA is a considerable nanovehicle for the delivery of neuroprotective protein into injured spinal cord (pg. 4546, Abstract [nexus to Jia et al.]). The intralumbar injection of 20nm nanoparticles into the spinal cord caudal to the lesion center shows that the nanoparticles were found in the thoracic section 2cm rostral to the epicenter and observed in the dorsal column and the ependymal cell layer of the injured spinal cord (Fig. 1D) (pg. .4550, column 2, para. 1 and pg. 4548, Fig. 1D [nanoparticles localize at the spinal cord injury, at the site of the medical intervention]). 
Compare the double emulsion PLGA/PVA nanoparticle preparation method, shown by Wang et al., to Applicant’s “double emulsion” technique for preparing nanoparticles comprising PLGA and PVA (originally-filed specification, pg. 17, para. [0067] thru [0073]).

Ahn et al. addresses some of the limitations of claim 47.

In summary, Ahn et al. teaches that a spinal cord could be damaged during a medical intervention, such as during a surgical procedure to treat herniated discs.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a spinal cord injury or the method for protecting a spinal cord from injury by administering superoxide dismutase (SOD) and catalase, as taught by Jia et al., by administering the SOD and catalase in the form of encapsulated nanoparticles comprising poly (D,L-lactide co-glycolide (PLGA) and polyvinyl alcohol (PVA) [Claims 1 and 47]; by administering the nanoparticles intravenously [Claims 1 and 47]; by loading SOD and/or catalase nanoparticles with about 10µg to about 150µg of enzyme [Claims 14 and 15]; by formulating the nanoparticles as a lyophilized powder [Claim 20], as shown by Labhasetwar et al., and by expecting the nanoparticles to localize at the spinal cord injury [Claims 1 and 47], as shown by Wang et al., with a reasonable expectation of success, because Wang et al. shows that nanoparticles made of PGLA/PVA, by the method shown by Labhasetwar et al., can be administered to reach 
One of ordinary skill in the art would have been motivated to have made those  modifications, because Wang et al. shows that PLGA/PVA nanoparticles with the size of 20nm could be taken up easily by neurons at the injection site and transported in the healthy spinal cord by retrograde axonal transport (pg. 4550, column 1, para. 2 and pg. 4548, Fig. 1F and 1G). That is, by acting locally and at a distance from the injection site, the PLGA/PVA nanoparticles exhibit greater potential therapeutic benefit in a spinal cord injury that may be an extensive injury.
It would have been further obvious to have protected the spinal cord from injury related to a medical intervention [Claim 47], as shown by Ahn et al., with a reasonable expectation of success, because Ahn et al. shows a surgery to treat herniated discs. Such a spinal surgery, such as discectomy surgery, can lead to nerve tissue damage at the time of initial and subsequent surgical procedures, and Jia et al. teaches that the antioxidants SOD and catalase can be used to treat SCI resulting from a primary injury, which can result in axonal shearing, i.e., nerve tissue damage (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to treat an individual undergoing a surgical procedure that causes primary (and secondary) spinal cord injury with SOD and catalase.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 2, 3, 5, 6, 9, 17, 23 and 79 are rejected under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, and further in view of Muzykantov et al. (U.S. Patent Application Publication No. 2006/0127386 A1).
[Muzykantov et al. cited in the Non-Final Office Action mailed 09 November 2020.]

Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, do not show: 1) the SOD and the catalase are encapsulated in separate nanoparticles [Claim 2]; 2) each of the nanoparticles comprise the SOD and the catalase [Claim 3]; 3) the SOD and the catalase are administered simultaneously to the individual [Claim 5]; 4) first the catalase is administered to the individual, then the SOD is administered to the individual [Claim 6]; 5) one or more 

Muzykantov et al. addresses the limitations of claims 2, 3, 5, 6, 9, 17, 23 and 79.
Muzykantov et al. shows antioxidant polymer nanocarriers for use in preventing oxidative injury (pg. 1, Title). The present invention is a nanocarrier system for administration of therapeutic proteins (pg. 2, para. [0011]). The polymeric nanocarrier-encapsulated protein is an antioxidant enzyme which is capable of reducing oxidative damage by decomposing or degrading reactive oxygen species (ROS). Antioxidant enzymes particularly useful include catalase and superoxide dismutase (SOD), among others. When the instant polymeric nanocarrier contains an antioxidant enzyme and an affinity moiety for targeting vascular endothelial cells, sustained therapy against vascular oxidative stress can be achieved for the prevention or treatment of pathological processes involved in disease conditions (pg 2, para. [0014] [Labhasetwar et al.] [SOD and catalase encapsulated in one or more polymer-based nanoparticles]). Muzykantov et al. shows that an affinity moiety refers to any material or substance which can promote targeting of the compositions to particular cells or tissues. Affinity moieties to the spine and brain can be delivered into the cerebrospinal fluid (pg. 4, para. [0026] [nexus to Jia et al. and Wang et al.] [A method of treating a spinal cord injury]).
Regarding claims 2, 3, 5 and 6, Muzykantov et al. further teaches that in certain embodiments, the polymeric nanocarrier-encapsulated protein is an antioxidant enzyme as described, and shows that the polymeric nanocarrier encapsulates at least one 
Antioxidant enzymes particularly useful include: catalase, glutathione-S-transferase, superoxide dismutase (SOD), hemeoxygenase (pg. 2, para. [0014] [nexus to Jia et al. and Labhasetwar et al.] [SOD and catalase]). That is, because the SOD and catalase can be encapsulated as single proteins in separate nanocarriers or in combination in one nanocarrier, one of ordinary skill in the art could envision and find it obvious to: 1) administer the SOD and catalase simultaneously to the individual [Claim 5]; and 2) administer first catalase to the individual, then SOD [Claim 6].
Regarding claim 9, the biodegradable nanocarriers can be administered via direct lumbar injection using a standard spinal tap procedure (pg. 11, para. [0070]).
Regarding claim 17, the substances which can serve as affinity moieties are hormones (pg. 4, para. [0026]).
Regarding claims 23 and 79, the polymeric nanocarrier compositions can be administered to any animal, desirably to humans (pg. 12, cont. para. [0072]).
In summary, Muzykantov et al. teaches that the antioxidants SOD and catalase can be administered in an effective amount to an individual in need as encapsulated, polymeric-based nanoparticles, which release SOD and catalase upon administration. The encapsulated, polymeric-based SOD and catalase nanoparticles can be directed to the spinal cord for treatment or protection. Recall that Jia et al. shows that antioxidant enzymes, such as SOD and catalase, can be used to treat SCI or to protect the spinal cord from injury. In addition, the polymeric nanocarriers are comprised of PLGA and PVA (i.e., specifically, PEG-PLGA/PVA (pg. 13, para. [0088] [nexus to Labhasetwar et 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a spinal cord injury or the method for protecting a spinal cord from injury by administering superoxide dismutase (SOD) and catalase, as taught by Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, by formulating or administering SOD and catalase nanoparticles in a specific manner [Claims 2, 3, 5, 6, 8, 9, 17, 23, 78 and 79], as shown by Muzykantov et al., with a reasonable expectation of success, because Muzykantov et al. shows that the encapsulated antioxidants SOD and catalase can be targeted to specific anatomical regions of the body, such as the spine, and Jia et al. shows that SOD and catalase are antioxidants which can be used to treat a spinal cord injury or to protect a spinal cord from injury (MPEP 2143 (I)(A,G)). That is, Muzykantov et al. shows that encapsulated SOD and catalase can be administered to the spinal cord, for example, via spinal fluid, and, as antioxidants, would have a reasonable expectation of success with regard to treating a spinal cord injury (pg. 12, cont. para. [0072]) (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Muzykantov et al. shows that the encapsulated nanoparticles can be designed to advantageously control the targeting of SOD and catalase to a specific anatomical location, as well, to control the delivery of the SOD and catalase from the capsule (e.g., in a controlled-release capsule) over a defined period of time, according to the specific therapeutic application desired (pg. 3, para. [0017]). In 
It would be further obvious to one of ordinary skill in the art of multiple drug administration to: 1) encapsulate the SOD and catalase enzymes separately or together [Claims 2 and 3]; and 2) administer the enzyme nanocarriers simultaneously or sequentially [Claims 5 and 6], with a reasonable expectation of success, because one of ordinary skill in the art would use routine optimization to determine whether the SOD and catalase should be encapsulated together or separately and administered together or separately, depending upon the specific treatment application (MPEP 2144 (I)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, and further in view of Kim et al. ((2009) Biomaterials 30: 2582-2590).
[Kim et al. cited in the Non-Final Office Action mailed 09 November 2020.]



Kim et al. addresses the limitations of claim 22.
Kim et al. shows that, using a rat model of spinal cord injury (SCI), the efficacy of controlled, nanoparticle-enabled local delivery of methylprednisolone (MP) to the injured spinal cord compared to systemic delivery of MP was investigated (pg. 2582, Abstract [nexus to Jia et al.] [treat SCI] [nexus to Labhasetwar et al. .] [nanoparticles]). Injectable and lyophilized fine (submicron) powder formulations, unlike cell-based therapies, MP-NPs can be stored as a lyophilized powder (pg. 2589, column 1, para. 2 [nexus to Labhasetwar et al.] [lyophilized powder]). PLGA (poly(lactic-co-glycolic acid)- based nanoparticles (MP-NPs) were fabricated. PLGA copolymer and MP were dissolved in methylene chloride. The MP solution was emulsified three times in PLGA copolymer solution. This emulsion was then added into poly(vinyl alcohol) PVA (pg. 2583, column 1, para. 2.1, Materials and methods [nexus to Labhasetwar et al. and Wang et al.] [PLGA/PVA nanocarriers/nanoparticles prepared by double emulsion method]).
Regarding claim 22, the benefits of one-time local delivery versus sustained local delivery enabled by nanoparticles (NPs) was examined (pg. 2583, column 2, para. 2.7). MP-NPs were delivered locally at the site of spinal cord injury both 2 weeks and 4 weeks after injury. The lesion volume (the lesion boundary delineated by astroglial scar) was significantly reduced in MP-NP-treated animals as compared to other treatment groups (pg. 2587, column 1, para. 3.3 thru column 2). 

Compare the double emulsion PLGA/PVA nanoparticle preparation method, as shown by Kim et al., to Applicant’s “double emulsion” technique for preparing nanoparticles comprising PLGA and PVA (originally-filed specification, pg. 17, para. [0067] thru [0073]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a spinal cord injury or protecting a spinal cord from injury in an individual in need, by administering an effective amount of polymeric nanoparticles encapsulating superoxide dismutase (SOD) and catalase, as shown by Jia et al. in view of Labhasetwar et al., Wang et al., and Ahn et al., as applied to claims 1, 14-16, 20, 21 and 47 above, by administering said nanocarriers after removal of scar tissue [Claim 22], with a reasonable expectation of success, because Kim et al. shows that the nanoparticles/microparticles can comprise lyophilized therapeutic agents, including SOD and catalase, these enzymes being shown by Jia et al. and Labhasetwar et al., and can be made from the same PLGA/PVA polymer as described by Labhasetwar et al., and Wang et al. (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to use the lyophilized powder version of SOD and catalase to treat any injury that is exacerbated 
One of ordinary skill in the art would have been motivated to have made that modification, because Kim et al. shows that the nanoparticles can be delivered locally, and that the advantages of local delivery of nanoparticles to treat SCI are: 1) better therapeutic effect; 2) more efficient targeted delivery to the injury site; 3) potential to adjust delivery rate or duration; and 4) injectable and lyophilized fine powder formulation (pg. 2589, column 1, para. 2). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant’s arguments, pp. 5-12, filed 09 February 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

Applicant remarks (pg. 6) that as described in the Second Declaration of Vinod Labhasetwar, Ph.D. Under 37 C.F.R. §1.132 (hereinafter, "Second Declaration of Dr. Labhasetwar"), intravenous administration of the nanoparticles of the independent claims results in localization of the nanoparticles at a lesion site in a rat spinal cord injury model. Paragraphs 23 and 24 describe that the nanoparticles "were administered 3 hours after the injury via the tail vein,". Localization of nanoparticles containing SOD and catalase in the penumbra protects cells of the spinal cord from cell death, and 
	However, in response to Applicant, the prior art reference of Labhasetwar et al. (and also one of the instant Inventors) shows that nanocarriers that encapsulate antioxidant enzymes, such as catalase and superoxide dismutase (SOD) can be administered intravenously and localize to the brain (as a treatment for brain reperfusion injury). In addition, Bertram et al. ((2009) Sci. Transl. Med. 1(11): 1-8 (provided here)) shows that nanospheres comprising PLGA and conjugated to synthetic platelets can be administered intravenously to halt or inhibit bleeding time in a rat model of major trauma (pg. 1, Abstract and column 2, last para.; pg. 2, Fig. 1D (PLGA-PLL)). The rat model is represented by major femoral artery injury (pg. 2, column 2, para. 2). That is, Bertram et al. shows that nanospheres/nanoparticles administered intravenously can reach the site of an injury in which hemorrhage is evident. Therefore, Labhasetwar et al. and Bertram et al. provide motivation for expecting that the intravenous administration of nanoparticles would reach and treat a tissue site where bleeding or hemorrhaging is evident.
	Applicant remarks (pg. 7) that the primary reference of Jia et al. is a review article and does not disclose administration of superoxide dismutase and catalase encapsulated in one or more nanoparticles. Jia et al. does not disclose or suggest that 
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although Jia et al. does not show a nanoparticle technology, Jia et al. does teach that the pathophysiology of spinal cord injury (SCI) is characterized by a secondary phase of injury in which oxidative stress is a critical component, and also teaches that the production of reactive oxygen species (ROS), which are generated during oxidative stress, can be alleviated by the introduction of antioxidant enzymes, such as SOD and catalase. That is, Jia et al. provides the motivation or rationale to expect that a spinal cord injury, caused by severe trauma, would be effectively treated by the administration of antioxidant enzymes, and gives overexpression of Cu,ZnSOD as an example in which SOD provided resistance to SCI in mice.
Applicant remarks (pp. 7-8) that the secondary reference of Labhasetwar et al. pertains to a method for inhibiting reperfusion injury in the brain. The method disclosed therein involves administration via the carotid artery or jugular vein. Example 4 of Labhasetwar et al. describes administration via the carotid artery, which is not 
However, in response to Applicant, it is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)). That is, Labhasetwar et al. does teach that the described nanoparticles can be administered intravenously, and that uptake of nanoparticles into the brain could be achieved by intravenous or intrajugular administration (pg. 5, para. [0031]). Although the SOD-containing nanoparticles, shown by Labhasetwar et al., are used to treat brain reperfusion and not a spinal cord injury, it is obvious from the teachings of Labhasetwar et al. that nanoparticles which are administered intravenously can cross the blood brain barrier and reach the site of the brain reperfusion injury, inhibiting ischemia in the brain (pg. 2, para. [0011]). Therefore, 
Applicant remarks (pp. 8-9) that Wang et al. describes intralumbar and intraspinal administration of glial cell line derived neurotrophic factor (GDNF). Wang et al. pertains to administration adjacent to the injury site, and does not disclose or suggest intravenous administration. The results of Wang et al. show that 20 nm nanoparticles administered via intralumbar injection move away from the lesion site (towards rostral end of spinal cord) or "were primarily engulfed by macrophages/microglia accumulated at the injected site proximal to the lesion center." See page 4550, right column, 1st paragraph; see also FIG. 1D. In other words, nanoparticles administered via intralumbar injection are bypassing the epicenter in case of moderate injury or remain at the injection site in case of severe injury due to loss of cerebrospinal fluid. Wang et al. actually teaches away from intravenous administration: "Considering that systemic injection (which includes intravenous injection), could either result in the lack of efficacy 
However, in response to Applicant, Wang et al. also teaches that intralumbar injection of 20nm nanoparticles into the spinal cord caudal to the lesion center were observed in the dorsal column and the ependymal cell layer of the injured spinal cord (Fig. 1D) (pg. 4550, column 2, para. 1; and pg. 4548, Fig. 1D). That is, Wang et al. shows that in the case of moderate SCI there is some accumulation of PGLA-PVA nanoparticles at the spinal cord injury site. In addition, Wang et al. does not teach away from systemic administration, because Wang et al. does not show that systemic administration is not successful. The comment in Wang et al. indicated by Applicant is an opinion or supposition of Wang et al., which Labhasetwar et al. shows to be an incorrect assumption.
Applicant remarks (pg. 9) that Ahn et al. is a retrospective study of 43 consecutive patients who underwent percutaneous endoscopic lumbar discectomy for recurrent disc herniation. Id. at E326, left column, Study Design. Notably, Ahn et al. does not teach or suggest intravenously administering SOD or catalase.
However, in response to Applicant, Ahn et al. provides the nexus between the potential occurrence of a spinal cord injury and the medical interventions which can possibly result in SCI.
Applicant remarks (pg. 10) that Muzykantov et al. pertains to protecting against vascular oxidative stress and improving delivery to endothelium, which is the layer of cells that line the interior surface of blood vessels (paragraph [0006] and [0008]). Notably, the disease conditions identified in paragraph [0014] are vascular diseases. In 
However, in response to Applicant, Muzykantov et al. is using encapsulated SOD and/or catalase to treat vascular trauma due to oxidative stress. That is, the damage of vascular tissues shares the same etiology as with Applicant’s spinal cord injury, which is oxidative stress caused by ROS generation. Therefore, although Muzykantov et al. does not show a specific working example of treating spinal cord injury (on the other hand, Muzykantov et al. does teach that the spinal cord could be treated with the administration of nanoparticles into cerebrospinal fluid (pg. 12, cont. para. [0072])), it would be obvious to one of ordinary skill in the art to treat any tissue disease or disorder that is caused and/or exacerbated by oxidative stress by administering antioxidants, 
Applicant remarks (pp. 11-12) that Kim et al. pertains to local administration of nanoparticle encapsulated methylprednisolone (MP). Kim et al. does not disclose or suggest intravenous administration of nanoparticles. Thus, Kim et al. provides no suggestion to intravenously administer nanoparticles, nor does it suggest that intravenous administration of nanoparticles contributes to localization of nanoparticles at the lesion site and diffusion into the penumbra and does not indicate that intravenously administered nanoparticles localize at the lesion site.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651